Name: Commission Regulation (EEC) No 2048/85 of 24 July 1985 amending for the eighth time Regulation (EEC) No 2108/83 opening a standing invitation to tender for the sale of dried grapes and dried figs intended for specific uses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 7 . 85 Official Journal of the European Communities No L 193/17 COMMISSION REGULATION (EEC) No 2048/85 of 24 July 1985 amending for the eighth time Regulation (EEC) No 2108/83 opening a standing invitation to tender for the sale of dried grapes and dried figs intended for specific uses Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1603/83 of 14 June 1983 laying down special measures for the disposal of dried grapes and dried figs held by storage agencies ('), as amended by Regulation (EEC) No 1979/85 (2), and in particular Article 1(5) thereof, Whereas Commission Regulation (EEC) No 2108/83 (3), as last amended by Regulation (EEC) No 582/85 (4), opened a standing invitation to tender for the sale of dried grapes and dried figs intended for specific uses ; whereas products from the 1983 harvest should be included in this invitation ; whereas the Regulation should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 2108/83 ' 1984' is replaced by ' 1983 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 159, 17 . 6 . 1983, p. 5. (2) OJ No L 186, 19 . 7 . 1985, p. 5 . (3) OJ No L 204, 28 . 7. 1983, p. 41 4 OJ No L 67, 7 . 3 . 1985, p. 17.